Citation Nr: 0007479	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  94-14 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to August 
1957, from July 1958 to July 1962, and from March 1991 to 
December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted entitlement to a 10 
percent disability evaluation for left knee chondromalacia.  
Subsequently, the veteran perfected an appeal as to the issue 
of entitlement to an increased rating.

In June 1997 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

The record reflects the issues of entitlement to service 
connection for tinnitus and hearing loss previously developed 
on appeal were granted by rating decisions in August 1996 and 
September 1999.  There are no unresolved matters remaining on 
appeal as to these issues.

The Board notes that the veteran's July 1996 correspondence 
may be construed as a claim for a total disability rating 
based upon individual unemployability and that in June 1997 
he raised a claim for entitlement to service connection for 
depression secondary to his service-connected tinnitus.  
These matters are referred to the RO for appropriate action.

The Board denied entitlement to service connection for the 
residuals of a left knee fracture on a secondary basis in 
January 1992.  Although the veteran's informal hearing 
presentation questioned the finality of that decision, the 
record reflects the decision is final and that no claim to 
reopen the matter or motion to revise that Board decision 
because of clear and unmistakable error has been submitted.  
See 38 C.F.R. §§ 3.105, 3.156, 20.1100, 20.1404 (1999).  
Therefore, the Board finds the matter on appeal is limited to 
the issue listed on the title page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Medical evidence demonstrates the veteran's service-
connected chondromalacia of the left knee is presently 
manifested by no pathological functional loss or symptom 
flare-ups.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's chondromalacia of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5024 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show the veteran sustained a left 
knee injury in July 1986 when he fell in a stairway.  An 
orthopedic examination noted varus and valgus laxity tests 
were negative.  Lachman's test and drawer signs were 
negative.  McMurray's tests revealed positive clicks, 
bilaterally.  X-rays were negative for fracture.  The 
diagnoses included anterior capsular tear and rule out 
meniscus tear.  

In September 1986 the veteran underwent arthroscopic 
chondroplasty to the medial femur.  The operative diagnosis 
was grade 3 chondromalacia medio-femoral condyle and healed 
grade one medial collateral ligament strain.  A post 
operative evaluation noted there were no feelings of pain to 
the tibio-femur area and there was no evidence of effusion.  
The examiner stated the veteran had full range of motion 
without crepitus.  

During a November 1986 follow-up examination the veteran 
complained of a rare tingle to the thigh and tibia but denied 
any sharp pain in the joint or effusion.  The examiner noted 
there was full range of motion without crepitus and no 
evidence of effusion.  

A December 1986 report noted there was no evidence of 
effusion, deformity, dislocation, tenderness, or ligamentous 
laxity.  The examiner noted the veteran had full range of 
motion and was able to perform a deep knee bend without 
difficulty.  The diagnosis was resolved knee trauma.

Medical records show the veteran injured his left knee in 
April 1987 when he fell and struck his knee on pavement.  The 
diagnoses included comminuted left patella fracture.  VA 
hospital records show the veteran underwent partial 
patellectomy to the left knee in April 1987.

An August 1987 private medical examination noted some diffuse 
swelling to the left knee, especially in the suprapatellar 
area.  There was tenderness to palpation of the patella, 
especially in the superior quadrants.  The knee was freely 
mobile without crepitus.  Range of motion studies revealed 
flexion to 160 degrees and full extension.  The collateral 
and anterior cruciate ligaments were intact.  Gait was 
slightly antalgic.  The physician stated the veteran was able 
to perform a full squat but complained of pain.  The 
diagnoses were surgical changes consistent with patellar 
fracture and repair, with no apparent joint abnormality, and 
status post patellar fracture with surgical repair and 
residual knee pain.

VA examination in September 1987 noted the veteran walked 
normally up and down the hall but at times had a slight limp 
to the left leg.  The examiner stated the veteran's knees 
were the same size and that there was no evidence of 
effusion, cartilage click, discoloration, weakness, or 
significant muscle atrophy.  The cruciate and collateral 
ligaments were normal.  The diagnosis was fracture to the 
lower pole of the left patella, with satisfactory surgical 
repair.

In January 1992 the Board denied entitlement to service 
connection for the residuals of a left knee fracture on a 
secondary basis.

In January 1996 the veteran requested a re-evaluation of his 
service-connected left knee disability.  

During VA examination in February 1996 the veteran reported 
that following arthroscopic surgery to the left knee he began 
to experience episodes of severe pain with the knee giving 
out.  He stated he had experienced constant knee pain and 
frequent knee instability, including falls approximately 2 or 
3 times per week, since his surgery in the late 1980's.  

The examiner noted the veteran was a poor historian and that 
although he carried a walking stick he was able to walk 
without it with a perfectly normal gait.  There was no 
visible or palpable pathology to the knee.  There was no 
crepitus on flexion and no clinical evidence of fluid in the 
knee joint.  Medial, lateral, and anteroposterior support of 
the knee joint appeared to be excellent.  Flexion was to 
32 degrees and extension was complete to 180 degrees.  The 
diagnosis was status post arthroscopic surgery and apparent 
procedure for repair of a medial collateral ligament with 
persistent pain and instability as described.

During an August 1998 VA examination the veteran reported he 
experienced sharp pain from his shin up to his hip and in the 
area of his left kneecap.  He stated the pain was constant 
and rated it at 9 on a 10 point scale.  He reported that 
walking required effort and that his pain was more severe in 
cold, wet, or damp weather.  He stated the pain was reduced 
by medication and lying down.  The examiner noted there was 
no evidence of effusion and no medial or collateral laxity 
upon straight leg and mild flexion stress testing.  Range of 
motion of the left knee revealed extension to 0 degrees and 
flexion to 137 degrees.  The quadriceps were symmetric 
bilaterally.  The tentative diagnosis was a history of 
chondromalacia of the patella.  It was noted the claims file 
and other medical records were not available for review.

An August 1998 x-ray examination revealed irregularity to the 
inferior aspect of the patella.  The examiner noted there was 
no evidence of fracture, dislocation, or effusion, and that 
the joint spaces appeared preserved in the femoral tibial 
joint and were possibly diminished in the patellofemoral 
joint.  

A December 1998 VA examination noted the veteran walked with 
a very wide-based shuffling gait but did not appear to be 
antalgic.  There was no evidence of effusion or soft tissue 
swelling.  There was no tenderness to palpation, except to 
the inferior pole of the patella.  There was no evidence of 
bogginess or inflammation about the prepatellar bursa.  
Active range of motion was from 7 to 115 degrees, and passive 
range of motion was from 2 to 115 degrees.  Strength was 5/5, 
with complaints of pain at the inferior pole anteriorly at 
the patella.  The calves measured 33 centimeters, 
bilaterally.  There was no appreciable instability to varus 
and valgus testing or anterior and posterior drawer testing.  
There was no pivot shift.  Lachman's and McMurray's tests 
were negative.  Occasional appreciable crepitation was noted 
with active range of motion.  The patella appeared to track 
midline.

The examiner noted the claims file had been reviewed and 
found patellofemoral joint degenerative changes consistent 
with a comminuted left patella fracture with no residual 
pathology resulting in functional loss to any degree from the 
veteran's service-connected medial femoral condyle 
chondromalacia.  The examiner stated the veteran's 
patellofemoral joint arthritis appeared to be secondary to 
his fracture and not to the service-connected chondromalacia.  
It was noted that his functional loss, including the ability 
to ascend or descend stairs normally or walk any distance, 
and symptom flare-ups did not appear to be related to the 
service-connected chondromalacia of the left medial femoral 
condyle.  


Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased evaluation.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Although the veteran's informal hearing presentation noted 
Department of Health and Human Services, Social Security 
Administration records were not associated with the claims 
file, there is no indication that these records contain 
evidence pertinent to the matter on appeal.  The Board is 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

Disabilities unlisted in the Ratings Schedule may be rated 
under a closely related disease or injury in which not only 
the functions affected but also the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (1999).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (1999).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

The Ratings Schedule provides that tenosynovitis is rated 
upon limitation of motion of the part affected, similar to 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5024 (1999).  Degenerative arthritis established by x-
ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved; however, when the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999).  

Limitation of motion must be objectively confirmed by 
findings such a swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, a compensable rating for degenerative 
arthritis can be assigned when there is x-ray evidence of the 
involvement of 2 or more major joints or 2 or more minor 
joint groups (10 percent), or x-ray evidence of same with 
occasional incapacitating exacerbations (20 percent).  Id.  
For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints.  See 38 C.F.R. § 4.45(f) (1999).

The Ratings Schedule provides compensable ratings for 
limitation of flexion of the leg when flexion is limited to 
45 degrees (10 percent), 30 degrees (20 percent), 15 degrees 
(30 percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(1999).  Compensable ratings for limitation of extension of 
the leg are assigned when extension is limited to 10 degrees 
(10 percent), 15 degrees (20 percent), 20 degrees (30 
percent), 30 degrees (40 percent) or 45 degrees (50 percent).  
See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (1999).  Normal 
range of motion of the knee is from 0 to 140 degrees.  See 
38 C.F.R. § 4.71, Plate II (1999).

With respect to complaints of pain, the United States Court 
of Appeals for Veterans Claims (Court) has held that 
diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based upon 
functional loss due to pain on use or due to flare-ups under 
§§ 4.40 and 4.45.  See Johnson v. Brown, 9 Vet. App. 
7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA 
regulations require that a finding of dysfunction due to pain 
must be supported by adequate pathology.  See 38 C.F.R. 
§ 4.40 (1999); see also Hatlestad v. Derwinski, 1 Vet. App. 
164 (1991). 

The Ratings Schedule also provides compensable ratings for 
impairment of the knee when there is evidence of slight (10 
percent), moderate (20 percent), or severe (30 percent) 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1999).  

In this case, the record reflects the RO has rated the 
veteran's service-connected left knee chondromalacia of the 
medial femoral condyle under the analogous criteria for 
tenosynovitis.  The Board notes the veteran's left knee 
disability picture is complicated by an intervening 
comminuted fracture of the left patella for which service 
connection has been denied.  The Board finds, however, that 
based upon the evidence of record the veteran's service-
connected left knee disability is appropriately rated under 
the criteria for tenosynovitis.  

Medical evidence of record prior to the veteran's April 1987 
injury shows the veteran's left knee disability was 
manifested by an operative diagnosis of grade 3 
chondromalacia medio-femoral condyle and healed grade one 
medial collateral ligament strain.  A follow-up examination 
in December 1986 found no evidence of effusion, deformity, 
dislocation, tenderness, or ligamentous laxity.  The veteran 
had full range of motion and was able to perform a deep knee 
bend without difficulty at that time.  The examiner's 
diagnosis was resolved knee trauma.  There is no clinical 
evidence of any additional left knee problems prior to the 
veteran's April 1987 injury.

Subsequent medical reports show the veteran complained of 
severe pain and instability to the left knee.  VA and private 
medical examinations in 1992 provided diagnoses related to 
the veteran's patellar fracture and surgical repair.  

Although the February 1996 VA examiner provided a diagnosis 
of status post arthroscopic surgery and apparent procedure 
for repair of a medial collateral ligament with persistent 
pain and instability as described, the examiner did not 
indicate the veteran's claims file had been reviewed and did 
not address the intervening patella fracture and related 
treatment.  The August 1998 VA examination report 
specifically noted the claims file had not been available for 
review.  Therefore, the Board finds these opinions are of 
little probative value in determining the extent of 
disability attributable to the veteran's service-connected 
left knee disorder.  

The December 1998 VA examiner, based upon an examination and 
a review of the claims file, found no residual pathology 
resulting in functional loss to any degree from the veteran's 
service-connected medial femoral condyle chondromalacia.  It 
was noted that the veteran's patellofemoral joint arthritis 
appeared to be secondary to his fracture, and that his 
functional loss and symptom flare-ups did not appear to be 
related to his service-connected disability.  The Board notes 
the examiner reported in detail the veteran's medical history 
and referred to specific medical evidence as rationale for 
his opinion.  Therefore, the Board finds the December 1998 VA 
medical opinion is persuasive.

Based upon the evidence of record, the Board finds a 
disability rating in excess of 10 percent for chondromalacia 
of the left knee is not warranted.  The persuasive medical 
evidence demonstrates that no present functional loss or 
symptom flare-ups are related to this disorder.  There is no 
clinical evidence of a compensable limitation of motion of 
the leg and the evidence indicates the service-connected 
disorder affects only one major joint.  The Board also finds 
the veteran's reports of left knee instability are not 
support by the clinical evidence of record.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the claim.


ORDER

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

